t c memo united_states tax_court richard brian friedman and sandra madow friedman petitioners v commissioner of internal revenue respondent docket no 7694-13l filed date richard brian friedman and sandra madow friedman pro sese jane j kim for respondent memorandum opinion wells judge petitioners seek review pursuant to sec_6330 and sec_6320 of respondent’s determination to proceed with collection of petitioners’ unpaid income_tax liabilities for and we have been asked to decide whether the appeals_office abused its discretion in refusing to consider petitioners’ collection alternative and sustaining respondent’s collection action the matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule petitioners object to respondent’s motion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court will grant summary_judgment only if it finds that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b respondent as the moving party bears the burden of showing that summary adjudication is warranted see 115_tc_554 we conclude that there is no genuine dispute as to any material fact and that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and as in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure background we set forth the facts taken from the parties’ moving papers petitioner husband suffered a physical injury in followed by a significant diminution in income and employment changes consequently petitioners filed their and income_tax returns with unpaid balances petitioners’ liability was litigated in friedman v commissioner friedman i tcmemo_2013_44 the instant case involves petitioners’ liabilities reported on their and income_tax returns filed timely on date and late on date respectively on date respondent issued petitioners a final notice_of_intent_to_levy and notice of your right to a hearing on march and respondent filed notices of federal_tax_lien and on date issued to petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner husband called respondent and stated he would send a written request for a hearing to be held in manhattan respondent received petitioners’ written request for a hearing on date the decision was issued after petitioners’ face-to-face hearing for the and tax_liabilities on date petitioners’ matter was assigned to settlement officer charlette jacobi so jacobi of the hartford appeals_office so jacobi noted that on their written hearing request petitioners had checked the boxes for installment_agreement and lien subordination she also noted that petitioners had made a substantial payment on date which was applied against their liability on date so jacobi issued two letters to petitioners acknowledging receipt of their request for a hearing scheduling a telephone hearing for date and requesting that they complete a form 433-a collection information statement for wage earners and self-employed individuals and provide proof of estimated_tax payments for and on date petitioner husband called so jacobi and reiterated his request for a face-to-face hearing to be held in manhattan so jacobi told him that before she could transfer the case to the manhattan appeals_office petitioners had to submit a completed form 433-a and proof of estimated_tax payments petitioner husband stated he would fax the form 433-a the following week on date so jacobi received a first copy of petitioners’ handwritten form 433-a backup information she described as lengthy and totaling pages and a second copy of petitioners’ form 433-a with edits handwritten over the first copy’s figures petitioners’ hearing was reassigned to settlement officer seth d rose so rose of the manhattan appeals_office on date so rose noted that the cis 433-a was included in the case file with no supporting documents but was unclear despite having no supporting documents so rose noted that petitioner husband’s paystub showed no taxes withheld during so rose sent a letter to petitioners scheduling a face-to-face hearing for date and requesting the following proof of estimated_tax payments for a neat page of the form 433-a a completed form 433-a substantiation for all income and expense items listed on form 433-a and the last three months of records for bank statements mortgage statements auto payments investment statements and rental income the items submitted to so jacobi the month before had included much of the information requested in item sec_3 and on date petitioner husband called so rose to reschedule the hearing because of petitioner husband’s and so rose’s schedules the earliest the hearing could be scheduled was date on date petitioner husband called so rose who reiterated that petitioners should send an updated financial statement and proof that estimated_taxes were paid for and file the return by date on date so rose and petitioner husband attended the hearing petitioner husband provided no new financial statements or proof of estimated_tax payments at that time so rose informed petitioner husband that if petitioners wanted to have the lien subordinated they had to submit a form application_for certificate of subordination of federal_tax_lien additionally so rose informed petitioner husband that if petitioners wanted penalties abated for and they had to provide an explanation of reasonable_cause with respect to their and tax_liabilities so rose set a date deadline for petitioners to submit the missing information because of hurricane sandy on date so rose granted petitioners an extension of time to provide the documents but did not set a specific deadline on date so rose confirmed that petitioners had still not made any estimated_tax payments and sent them a final warning letter requesting the missing information within days it was during this period on date that the court issued its opinion in friedman i upholding respondent’s notice_of_determination to proceed with a levy for petitioners’ balance petitioners failed to provide any information regarding their and tax_liabilities so rose issued the notice_of_determination on date in the relevant portions so rose wrote you requested a potential penalty abatement and lien subordination but you never sent in any basis or reason documentation to consider these options the notice_of_intent_to_levy is sustained because you did not propose a viable collection alternative or provide complete financial information moreover lack of compliance with estimated_tax payment requirements renders you ineligible for most collection alternatives other than full payment petitioners were residents of connecticut when they timely filed a petition on date in the petition petitioners contend that they provided a clear and complete financial statement petitioners also contend they had made an estimated_tax payment for but were unable to pay their full tax_liability for the years in question and any other years as to which they owe taxes and so intended to rely on wages to make payments toward an offer-in- compromise petitioners did not raise the lien subordination or penalty abatement issues in their petition discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 only if the secretary has given written notice to the taxpayer no less than days before the levy sec_6330 requires that the written notice include inter alia information about the taxpayer’s right to an administrative hearing similarly the secretary must notify taxpayers of their right to request a hearing within five business days of filing a tax_lien sec_6323 sec_6320 b if the taxpayer requests an administrative hearing then the hearing is to be conducted by the appeals_office sec_6330 sec_6320 sec_6330 grants this court jurisdiction to review the administrative determination made by the appeals_office if the taxpayer’s underlying tax_liability is properly in dispute then the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not in issue we review the determination for abuse_of_discretion id pincite see also 114_tc_604 for the reasons discussed below the underlying liabilities are not in issue in this case we therefore review the appeals office’s determination for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir goza v commissioner t c pincite 112_tc_19 we do not conduct an independent review and substitute our judgment for that of the appeals_office see eg murphy v commissioner t c pincite woodral v commissioner t c pincite instead we consider whether in the course of making its determination the appeals_office complied with the legal requirements of an administrative hearing the relevant procedures for the administrative hearing are set forth in sec_6330 the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 so rose reviewed the law and procedures and determined that the applicable_requirements were met the appeals officer must also address any issue raised by the taxpayer at the hearing which is relevant to the unpaid tax or the proposed collection action sec_6330 the notice_of_determination addresses the three issues that petitioners raised in their hearing a penalty abatement a lien subordination and a collection alternative to levy respondent alleges and petitioners do not deny that they never submitted any information with respect to a penalty abatement or a lien subordination for their and tax_liabilities additionally petitioners failed to raise the issues in their petition accordingly the penalties and lien subordination are not properly before this court see friedman i at as to the collection alternative so rose upheld the levy because petitioners did not propose a viable collection alternative or provide complete financial information and in any case were ineligible because of a lack of compliance with estimated_tax payment requirements petitioners allege that they did provide complete financial information and that they made an estimated_tax payment for we first address the lack of compliance with estimated_tax payment requirements the decision to reject a collection alternative for taxpayers who are delinquent with their estimated_tax payments is not an abuse_of_discretion 412_f3d_819 7th cir aff’g 123_tc_1 see also sec_6159 providing that the secretary may alter modify or terminate an installment_agreement if the taxpayer fails to pay any other tax_liability at the time such liability is due as explained in orum it does no good for taxpayers to use money owed for one year to pay another year’s tax_liability elimination of all of a taxpayer’s debts can be accomplished only if current taxes are paid while old tax debts are retired orum v commissioner f 3d pincite see also 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir petitioners used funds in to pay the tax_liability incurred for and did not make estimated_tax payments for their circumstance precisely illustrates the reasoning behind requiring current compliance before granting collection alternatives petitioners allege that they made an estimated_tax payment for their tax_liability but do not specify when this payment was made they do not allege that any estimated_tax payment was made for petitioners filed their hearing request during date and first discussed the need to make estimated_tax payments with the appeals_office in date over the next few months so jacobi and so rose repeated the need for estimated_tax payments in numerous telephone conversations correspondence and the face-to-face hearing there is no evidence that petitioners at any time made an estimated_tax payment for petitioners did not discuss the payment of their tax_liability with the settlement officers eg whether the tax_liability should be included in a collection alternative petitioners’ final deadline to provide proof of estimated_tax payments was date and the notice_of_determination was issued date even if petitioners’ estimated_tax payment was made before their february deadline petitioners did not inform so rose of the estimated_tax payment and did not discuss how their tax_liability fit into their collection alternative it was therefore not an abuse_of_discretion for so rose to reject petitioners’ collection alternative because of their noncompliance with estimated_tax payment requirements because that is a sufficient basis for upholding the appeals office’s determination we need not decide whether the appeals_office abused its discretion in failing to consider the financial information petitioners submitted during date finally in making the determination the appeals officer must balance the need for the efficient collection_of_taxes with the concern that collection action be no more intrusive than necessary sec_6330 so rose was required to balance the need for efficient collection_of_taxes against the intrusiveness of the levy and the lien without the benefit of a full explanation presented by petitioners it is also well established that rejecting a collection alternative because of noncompliance with estimated_tax payment requirements does not violate the proper balancing requirement see eg 412_f3d_819 schwartz v commissioner tcmemo_2007_155 consequently we hold that the appeals_office did not abuse its discretion when it issued a notice_of_determination upholding all of the proposed collection actions in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
